[Cite as State ex rel. Hopson v. Cuyahoga Cty. Common Pleas Court, 2012-Ohio-5701.]




         Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA




                              JOURNAL ENTRY AND OPINION
                                       No. 99053




                      STATE EX REL. JEFFERY HOPSON
                                                         RELATOR

                                                   vs.

          CUYAHOGA COUNTY COMMON PLEAS COURT
                                                         RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED
                        Writ of Mandamus and/or Procedendo
                                 Motion No. 460082
                                 Order No. 460477

     RELEASE DATE: December 5, 2012
FOR RELATOR

Jeffery Hopson, pro se
Inmate No. 341-371
Toledo Correctional Institution
2001 East Central Avenue
Toledo, OH 43608


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113




SEAN C. GALLAGHER, J.:

       {¶1} Jeffery Hopson has filed a complaint for a writ of mandamus and/or procedendo.

 Hopson seeks an order from this court that requires the Cuyahoga County Court of Common

Pleas to issue a “sentencing opinion” as mandated by R.C. 2929.03(F).   Specifically, Hopson
argues that his conviction for aggravated murder and the imposition of life imprisonment

required that the panel of three judges that presided over his trial state in a separate opinion the

specific findings of which of the mitigating factors set forth in division (B) of R.C. 2929.04 it

found to exist, what aggravating circumstances Hopson was found guilty of committing, and

why the panel of three judges could not find that the aggravating circumstances were sufficient

to outweigh the mitigating factors.    The Cuyahoga County Court of Common Pleas has filed

a motion for summary judgment, which we grant for the following reasons.

       {¶2} Initially, we find that Hopson’s complaint for a writ of mandamus and/or

procedendo is procedurally defective.     Loc.App.R. 45(B)(1)(a) provides that a complaint for

an extraordinary writ must be supported by a sworn affidavit that specifies the details of

Hopson’s claim.     A simple statement that verifies that Hopson has reviewed the complaint

and that the contents are true and accurate does not satisfy the mandatory requirement under

Loc.App.R. 45(B)(1)(a).       State ex rel. Jones v. McGinty, 8th Dist. No. 92602,

2009-Ohio-1258; State ex rel. Mayes v. Ambrose, 8th Dist. No. 91980, 2009-Ohio-25; James

v. Callahan, 8th Dist. No. 89654, 2007-Ohio-2237.

       {¶3} Finally, attached to the motion for summary judgment is a copy of the sentencing

journal entry, as executed by the panel of three judges in Cuyahoga C.P. No. CR-344107,

which was journalized on June 20, 1997.        The Cuyahoga County Court of Common Pleas
fully complied with the requirements of R.C. 2929.03(F) because it issued a sentencing

opinion and a separate sentencing journal entry.       Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Fontanella

v. Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431, 885 N.E.2d 220.

       {¶4} Accordingly, we grant the motion for summary judgment.           Hopson to pay costs.

 The court directs the clerk of the court to serve all parties with notice of this judgment and its

date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




________________________________
SEAN C. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR